Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This communication is a second office action, final rejection on the merits.  Claims 1, 3, 11, and 16, as amended, are currently pending and have been considered below. Claims 2, 4, 6-10, and 12-14, as originally filed, are currently pending and have been considered below. Claims 5 and 15 continued to be cancelled. Claims 17 and 18 are new, and is currently pending and has been considered below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 10, 11, 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jaekel in view of Shiratsuchi (US 2015/0328776; hereinafter Shiratsuchi).
Regarding Claim 1:
Jaekel discloses a method for computer-aided user assistance during the activation of a movement planner for a machine and before execution of movement planning by the movement planner to control the machine, in which: 
providing a user interface used by a user to specify parameterization data for the movement planner, wherein the parameterization data comprise a machine model and an environment model (Jaekel, Para. [0028-0029], [0045-0046], Jaekel discloses various interfaces used by a user to input an initialization process for the configurations of the robot and space in which the robot motion is to be planned), wherein the machine model contains the geometric dimensions of the machine and the environment model contains the geometric dimensions of the environment in which the machine is intended to be operated (Jaekel, Para. [0030-0038], Jaekel discloses the initialization process includes parameters for the robot (i.e. angle and velocity capability of the joints or end effector, position and location, and freedom from collision and distance vectors) and the environmental space of the robot (i.e. constraint regions including a cylinder, cone, sphere etc.)); 
determining a collision-free movement space and a collision-prone movement space of the machine in a configuration space on the basis of parameterization data specified via the user interface, wherein the configuration space is a space of position vectors each representing a spatial position of the machine (Jaekel, Para. [0065], [0076-0077], Jaekel discloses freedom from collision is determined by intersecting the triangular meshes of the 3D CAD models of the robot in its environment by using the collision constraint data provided by the user); 
determining one or more features with respect to at least one of the collision-free and collision-prone movement space (Jaekel, Para. [0076], Jaekel discloses determining if the robot will collide with itself or the surrounding area),
wherein, if the plausibility criterion has not been satisfied, an output in the form of a warning message is produced via the user interface (Jaekel, Para. [0076], Jaekel discloses if a collision between the robot and itself or the robot and its surrounding environment is determined to happen an output of 1 is returned (warning message), if no collision is determined an output of 0 is determined).
Shiratsuchi, in the same field of endeavor of robotics, discloses wherein a ratio of the volume of the collision-free movement space to the volume of the configuration space or of the collision-prone movement space is determined as a feature (Shiratsuchi, Para. [0063] [0086], Fig. 8, Shiratsuchi discloses the excess enclosure volume ratio is calculated by dividing the excessive volume enclosing the cuboid model (collision free space) by the volume of the cuboid model of the target (configuration space)), and
wherein the plausibility criterion for the ratio of the volume of the collision-free movement space to the volume of the configuration space or of the collision-prone movement space has been satisfied when the ratio exceeds a predefined threshold (Shiratsuchi, Para. [0063-0064] [0086], Fig. 8, Shiratsuchi discloses the enclosure volume comparison unit may set limit value (i.e. predefined threshold) to be reached or satisfied for the excess enclosure volume ratio value (i.e. collision-free movement space)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Jaekel to include a ratio of collision free movement space and configuration space as a feature with a threshold as disclosed by Shiratsuchi in order to determine the amount of excessive volume when various model types are input as the initial configuration for the robot operation (Shiratsuchi, Para. [0088]).
Regarding Claim 10:
	The combination of Jaekel and Shiratsuchi discloses the method as claimed in claim 1.
	Jaekel further discloses wherein the machine comprises an industrial robot or a medical device, in particular an imaging device, or a machine tool (Jaekel, Fig. 1, Jaekel discloses an industrial robot).  
Regarding Claim 11:
	The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Regarding Claim 13:
	The combination of Jaekel and Shiratsuchi discloses a machine which is controlled via a movement planner, wherein the machine comprises an apparatus as claimed in claim 11 for computer-aided user assistance during the activation of the movement planner (Jaekel, Fig. 1, Jaekel discloses an industrial robot (i.e. machine)).
Regarding Claim 14:
	The combination of Jaekel and Shiratsuchi discloses a computer program product comprising a computer readable hardware storage device having computer readable program code stored therein, said program code executable by a processor of a computer system to implement a method as claimed in claim 1 when the computer readable program code is executed on the computer system (Jaekel, Para. [0145-0146] Fig. 13, Jaekel discloses ROM and RAM for storing instructions to perform the methods as described).  
Regarding Claim 16:
	The claim recites analogous limitations to claim 1 above, with the inclusion of when the plausibility criterion is satisfied, the movement planner for the machine is executed to control the machine (Jaekel, Para. [0130-0140], Jaekel discloses following the computation of the applied constraint function (i.e. freedom-from-collision constraint function, see Para. [0076]) the robot is moved accordingly (i.e. control of the machine).
Claims 2-9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jaekel in view of Shiratsuchi and in further view of Sampedro (USP 10,131,053; hereinafter Sampedro).
Regarding Claim 2:
	The combination of Jaekel and Shiratsuchi discloses the method as claimed in claim 1 and the warning message (Jaekel, Para. [0076] Jaekel discloses if a collision between the robot and itself or the robot and its surrounding environment is determined to happen an output of 1 is returned (warning message), if no collision is determined an output of 0 is determined).
	Jaekel does not explicitly disclose wherein the movement planner is operated with different planning algorithms, wherein….a recommendation for at least one of these planning algorithms which is best suited to the specified parameterization data
	Sampedro, in the same field of endeavor of robotics, discloses wherein the movement planner is operated with different planning algorithms, wherein….a recommendation for at least one of these planning algorithms which is best suited to the specified parameterization data (Sampedro, Column 22 – line 56 – Column 23 – line 8, Fig. 6, Sampedro discloses the system determines whether a collision avoidance trajectory is or is not achievable based on the input data (parameterization data), and determines and provides new trajectories to avoid collisions).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Jaekel to include a recommendation for the planning algorithm best suited to the parameterization data as disclosed by Sampedro in order to avoid or minimize damage to the robot and/or its environment by collisions between the robot itself or between the robot and its environment (Sampedro, Column 1, lines 42-45).
Regarding Claim 3:
The combination of Jaekel and Shiratsuchi discloses the method as claimed in claim 1.
Sampedro, in the same field of robotics, discloses wherein the warning message comprises the notification that at least one of the machine model and the environment model possibly has an error (Sampedro, Column 12 – lines 17-44, Sampedro discloses error conditions are generated in response to robot instructions (input data)).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Jaekel to include a notification that the machine model has errors as disclosed by Sampedro in order to inform the user that operational and/or safety limits have been exceeded (Sampedro, Column 12, lines 30-32).
Regarding Claim 4:
The combination of Jaekel and Shiratsuchi discloses the method as claimed in claim 1.
Sampedro, in the same field of endeavor of robotics, discloses wherein the number of separate contiguous collision- free areas in the configuration space is determined as a feature, wherein the plausibility criterion has been satisfied when there is only one separate contiguous collision-free area (Sampedro, Column 4 – Lines 1-23, Sampedro discloses the collision avoidance trajectory (collision free area) is determined before implementation of the robot operation, and is performed, during the next control cycle, when at least one collision avoidance trajectory is found).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Jaekel to include determining contiguous collision free areas (collision avoidance trajectories) and performing the operation when at least a single trajectory was calculated to be collision free as disclosed by Sampedro in order to avoid or minimize damage to the robot and/or its environment by collisions between the robot itself or between the robot and its environment (Sampedro, Column 1, lines 42-45).
Regarding Claim 6:
The combination of Jaekel and Shiratsuchi discloses the method as claimed in claim 1.
Jaekel does not explicitly disclose wherein, when determining the collision-free movement space and the collision-prone movement space, the configuration space is sampled and, for each sample value, it is determined whether or not the sample value results in collisions.
Sampedro, in the same field of robotics, discloses wherein, when determining the collision-free movement space and the collision-prone movement space, the configuration space is sampled and, for each sample value, it is determined whether or not the sample value results in collisions (Sampedro, Column 18 – line 60 through Column 19 – line 1, Sampedro discloses random operations (samples) are performed to determine the robot’s avoidance trajectories, kinematic constraints, etc.).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Jaekel to include sampling the collision-free and collision-prone spaces and determine if collisions will occur as disclosed by Sampedro in order to avoid or minimize damage to the robot and/or its environment by collisions between the robot itself or between the robot and its environment (Sampedro, Column 1, lines 42-45).
Regarding Claim 7:
The combination of Jaekel and Shiratsuchi discloses the method as claimed in claim 6.
Sampedro, in the same field of robotics, discloses wherein, when sampling the configuration space, the frequency of the occurrence of respective machine components in the collision-prone movement space with respect to the total number of sample values is determined as a feature (Sampedro, Column 19 – lines 2-15, Sampedro discloses two or more random robot movements may result in collisions (i.e. frequency of occurrences are counted)), and the plausibility criterion has been satisfied when the frequency of the occurrence of at least one machine component exceeds a predefined threshold value, wherein the warning message contains, for each machine component whose frequency exceeds the predefined threshold value, the notification that this machine component has possibly been modeled incorrectly (Sampedro, Column 19 – Lines 2-30, Fig. 4, Sampedro discloses the random robot movements may be determined to violate kinematic constraints (predefined threshold), thus posing a risk to a robot and/or its environment, with the generated data provided from the random robot movements (sample) would indicate the error encountered during the robot movement).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Jaekel to include a number of samples as a feature and to provide a warning message if the machine component has been modeled incorrectly as disclosed by Sampedro in order to inform the user that operational and/or safety limits have been exceeded (Sampedro, Column 12, lines 30-32).
Regarding Claim 8:
The combination of Jaekel and Shiratsuchi discloses the method as claimed in claim 1.
Sampedro, in the same field of endeavor of robotics, discloses wherein a planning request with a start configuration and a target configuration of the machine can also be specified via the user interface (Sampedro, Fig. 4, Column 16 – Lines 30-41, Sampedro discloses the robot instructions and environmental parameters are provided by a user (i.e. user interface)), wherein it is determined, on the basis of a determined feature specifying the position and the volume of separate contiguous collision-free areas in the configuration space, whether a specified planning request is tackled, wherein, if the planning request cannot be tackled, an error message is output via the user interface (Sampedro, Column 17 – lines 29-33, Figs. 3 and 4, Sampedro disclose the robot instructions are processed, stored, and indicate if any error conditions (i.e. collisions, violations of kinematic conditions) will occur in the operating space (see Fig. 3) of the robot, as configured by the environmental parameters(constrained space robot is limited to)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Jaekel to include an error message if the planning request (robot instructions) can be performed by the robot as disclosed by Sampedro in order to inform the user that operational and/or safety limits have been exceeded (Sampedro, Column 12, lines 30-32).
Regarding Claim 9:
The combination of Jaekel and Shiratsuchi discloses the method as claimed in claim 1.
	Sampedro, in the same field of endeavor of robotics, discloses wherein a planning request with a start configuration and a target configuration of the machine can also be specified via the user interface (Sampedro, Fig. 4, Column 16 – Lines 30-41, Sampedro discloses the robot instructions and environmental parameters are provided by a user (i.e. user interface)) and a multiplicity of movement trajectories between the start configuration and the target configuration are calculated when processing a specified planning request until a movement trajectory in the collision-free movement space has been found or an abort criterion has been satisfied, wherein the frequency of the occurrence of respective machine components in the collision-prone movement space with respect to the total number of calculated movement trajectories is determined for the calculated movement trajectories (Sampedro, Fig.5, Column 18 – lines 8-27, Sampedro discloses the trajectory generator generates multiple trajectories based on current motion state, target motion state, and kinematic constraints) and a warning notification is output via the user interface for machine components whose frequency exceeds a predefined limit value (Sampedro, Column 19 – Lines 2-30, Fig. 4, Sampedro discloses the generated data provided from the trajectory generator would indicate the error encountered during the robot movement).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Jaekel to include a trajectory generator which generates multiple trajectories for the motion of the robot, and provide a notification when an error or collision is detected as disclosed by Sampedro in order to avoid or minimize damage to the robot and/or its environment by collisions between the robot itself or between the robot and its environment (Sampedro, Column 1, lines 42-45).
Regarding Claim 12:
The claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise.
Regarding Claim 17:
	The combination of Jaekel and Shiratsuchi disclose the method as claimed in claim 16.
Sampedro, in the same field of robotics, discloses wherein the warning message comprises the notification that at least one of the machine model and the environment model possibly has an error (Sampedro, Column 12 – lines 17-44, Sampedro discloses error conditions are generated in response to robot instructions (input data)).  
Regarding Claim 18:
	The combination of Jaekel and Shiratsuchi disclose the apparatus as claimed in claim 11.
Sampedro, in the same field of robotics, discloses wherein the warning message comprises a notification that at least one of the machine model and the environment model possibly has an error (Sampedro, Column 12 – lines 17-44, Sampedro discloses error conditions are generated in response to robot instructions (input data)).  
Response to Arguments
Applicant's arguments filed April 21, 2022 have been fully considered but they are not persuasive. 
In regards to amended claims 1, 11, and 16, the applicant argues the cited art of Shiratsuchi fails to disclose “wherein a ratio of the volume of the collision-free movement space to the volume of the configuration space or of the collision prone movement space is determined as a feature” and “wherein the plausibility criterion for the ratio of the volume of the collision-free movement space to the volume of the configuration space or of the collision-prone movement space has been satisfied when the ratio exceeds a predefined threshold”. However, the examiner respectfully disagrees. Shiratsuchi discloses the excess-enclosure volume is determined as a parameter, see at least Para. [0063], with this excess-enclosure volume ratio being determined by dividing a volume of the model excessively enclosing the modeling target (i.e. collision free space) by the volume of the target model, see at least Para. [0063]. Furthermore, the excess-enclosure volume ratio has a predefined limit value which may be a ratio which satisfies the model-candidate unit. Therefore, the argued limitations are disclosed by the cited art. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087. The examiner can normally be reached 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 4692959067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664